The future effectiveness of the overburdened federal courts depends in large measure upon wise allocation of judicial energy. Extension of the en bane rehearing procedure in an era of increasingly congested dockets is an extravagance we simply cannot afford. F.R.A.P. 35 instructs that the en banc mechanism is “not favored” and strictly limits its use to cases of “extraordinary importance” or to resolve a clear and direct conflict between the decisions of different panels of the court. In practice en bancs are time-consuming and cumbersome, and only rarely produce dispositive resolution of major, recurring issues. The proliferation of opinions which is not rare in an en banc decision, usually obfuscates rather than clarifies. Ordinarily, I do not believe a judge should cast a vote for reconsideration by the entire court merely because he disagrees with the result reached by the panel. As I have indicated, Rule 35 was not adopted to provide that luxury.
Against this background I am compelled to state that I reluctantly concur in my brothers’s judgment to deny en banc rehearing in the instant case. My vote is not to be considered as agreement with the majority opinion of the panel. Indeed, given the opportunity, I most certainly would have affirmed Judge Port’s modest and well-supported judgment. Nevertheless, the mandate of judicial economy counsels restraint. Judge Moore’s opinion is rooted in the concededly unique environment that existed at the Clinton Correctional Facility in early 1973. He urges us to “look through the Superintendent’s eyes at what he saw,” 552 F.2d 456 at 457, and expressly limits his decision to the context of “the actual situation which confronted the man charged with the responsibility of the safety of some 1600 inmates,” Id. at 458. I fully intend to honor Judge Moore’s forthright expression of the narrow scope of the court’s holding by limiting its controlling precedential effect to identical or nearly identical circumstances.
I concur, therefore, in the order entered today because this case is an island—not a dam—in the river of this court’s decisions concerning the due process rights of prisoners. The fact of incarceration does not create a Chinese Wall between an inmate and the Constitution. We will not afford prison administrators carte blanche in the treatment of their wards. We will continue, on a case-by-case basis, to seek “mutual accommodation between institutional needs and objectives and the provisions of the Constitution,” Wolff v. McDonnell, 418 U.S. *360539, 556, 94 S.Ct. 2963, 2975, 41 L.Ed.2d 935 (1974). In short, the principle by which this circuit will continue to be guided was laid down several years ago by us sitting en banc:
If substantial deprivations are to be visited upon a prisoner, it is wise that such action should at least be premised on facts rationally determined. This is not a concept without meaning. In most cases it would probably be difficult to find an inquiry minimally fair and rational unless the prisoner were confronted with the accusation, informed of the evidence against him, . . . and afforded a reasonable opportunity to explain his actions.
Sostre v. McGinnis, 442 F.2d 178, 198 (2d Cir. 1971) (en banc), cert. denied, 404 U.S. 1049, 92 S.Ct. 719, 30 L.Ed.2d 740 (1972). See also United States ex rel. Walker v. Mancusi, 467 F.2d 51, 53 (2d Cir. 1972).